UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40108
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                versus

                      ELIDA CASTILLO DE SALAZAR,

                                                     Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                         (L-00-CR-939-ALL)
_________________________________________________________________
                           March 15, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Elida Castillo De Salazar contends:             her convictions for

illegally   transporting   aliens    should   be    reversed   because   the

Government failed to prove she knowingly transported illegal aliens

in furtherance of their illegal entry into the United States; and

the jury instructions, to which she did not object, constructively

amended the indictment to charge her with transporting illegal

aliens to assist them in remaining in the United States.

     Although the wording of the indictment did not precisely track

the language   of   the   statute,   it   clearly    charged   Salazar   had

*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
transported the aliens within the United States after they had

illegally entered this country.        Contrary to Salazar’s assertion,

the indictment could be read to charge her with transporting the

aliens after they had entered the country in furtherance of their

intent    to   illegally   remain    in   this   country.     There   was    no

constructive amendment of the indictment.            See United States v.

Dixon, 273 F.3d 636, 639 (5th Cir. 2001).

     Salazar testified at trial and, inter alia, claimed duress.

Viewing all the evidence in the light most favorable to the

verdict, it supported the charge made in the indictment: the aliens

had illegally entered this country; Salazar knew the men were

illegally present; and she knowingly transported them within the

United States in furtherance of their continued illegal presence.

There was sufficient evidence for a reasonable trier of fact to

find,    beyond   a   reasonable    doubt,   that   Salazar    violated     the

provisions of 8 U.S.C. § 1324(a)(1)(ii).            See United States v.

Romero-Cruz, 201 F.3d 374, 378 (5th Cir.), cert. denied, 529 U.S.

1135 (2000).

                                                                 AFFIRMED




                                      2